       Case 4:18-cr-00085-ALM-CAN Document 464 Filed 06/22/20 Page 1 of 2 PageID #: 3841
                              IN UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

                                           DATE: 6/22/2020

DISTRICT JUDGE                                       COURT REPORTER: Jan Mason
Amos L. Mazzant, III                                 COURTROOM DEPUTY: Keary Conrad
  UNITED STATES OF AMERICA

  v.                                                        4:18-CR-85

  TYTON HESTER


  ATTORNEYS FOR PLAINTIFF                                 ATTORNEYS FOR DEFENDANT
  Ernest Gonzalez and Colleen Bloss                       Joey Mongaras

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:         MINUTES: Final Pretrial Conference
 10:02 a.m.    Court is in session. Court notes appearance of counsel and the parties.

 10:03 a.m.    Court begins with Motion in Limine (Dkt. #452). Court hears from Defendant’s counsel, Joey
               Mongaras regarding Governments response. Court hears from Defendant’s counsel, Joey
               Mongaras regarding COVID-19.
 10:09 a.m.    Court hears response from Government AUSA Colleen Bloss.

 10:10 a.m.    Court addresses counsel regarding COVID-19 concerns with jury trial. Court reviews COVID-
               19 protcol with counsel.
 10:16 a.m.    Court will give each side 35 minutes for voir dire.

 10:16 a.m.    Court inquires as to whether parties think the jurors should be REQUIRED to wear masks
               during the process. Government comfortable with giving the jurors the option. Defendant’s
               counsel objects and wants to require the jurors wear masks throughout the course of the trial.
               Jurors will be REQUIRED to wear masks.
 10:18 a.m.    Court continues with COVID-19 protocol regarding jury selection. Strikes for cause will be
               done in the magistrate judge courtroom. Jurors will be seated in the gallery and will be 3 jurors
               per row. Jury will deliberate in the courtroom and the Court will convene in the magistrate
               judge courtroom to address any notes. Jury will be provided lunch each day to avoid
               interaction. No exhibits shall be handed to the jury until time for the jury to deliberate.
               Sanitizing of the books will be done prior to giving the exhibits to the jury.
  Case 4:18-cr-00085-ALM-CAN Document 464 Filed 06/22/20 Page 2 of 2 PageID #: 3842
    CASE NO. 4:18-CR-85               DATE: 6/22 /2020
    PAGE 2 - PROCEEDINGS CONTINUED:




10:22 a.m.   Court will provide interpreter equipment that can be used for social distancing for defense
             counsel to use. Defense counsel advises he will bring in a computer for the Defendant to use to
             communicate with his lawyer through the course of the trial. Government will be on the 3rd
             floor in the jury room; defense will be on the first floor. Witness room is located on the first
             floor.
10:24 a.m.   Parties agree that the temperatures of the jurors should be taken each day. Parties agree that all
             parties at counsel tables should wear masks throughout the course of the trial.
10:26 a.m.   Court inquires regarding timing of trial. Government anticipates the trial will take one week.
             Court will tell the jury it is anticipated that the trial will go through Monday.
10:27 a.m.   Court begins discussing jury panel. Court summoned 100 people. Excused 15; 10 were
             deferred because of conflicts. Racial makeup of those excused were white/caucasian and one
             was asian.
10:33 a.m.   Court reviews district policy reasons for excusing jurors to get the number to report from 75 to
             a more manageable 56-57.
10:42 a.m.   Parties agree to release those in categories that can be excused by district policy. Those include
             college professor, pediatrician, registered nurse, and attorney. Parties agree to release those that
             are distanced over one hour. The Court will release those and will provide the Parties the new
             list of jurors expected to appear. Court provides both sides with race/gender report of the pool,
             race/gender report of the last four jury panels for this court, list of all jurors and the reasons
             they were excused including gender/race, list of all jurors scheduled to appear for tomorrow’s
             selection including race and occupation.
10:50 a.m.   Court orally grants Government’s Motion in Limine.

10:52 a.m.   Each side will have 40 minutes for opening statements.

10:53 a.m.   Government requests to arrive at 7:30 to put evidence in the vault and set up the courtroom.
             Court grants that request and advises that the Court will accomodate the request.
11:00 a.m.   Court adjourned.


                                                   DAVID O’TOOLE, CLERK

                                                   By: Keary Conrad
                                                   Courtroom Deputy Clerk
